Citation Nr: 1204078	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  11-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for entitlement to TDIU.  The Veteran is service-connected for cold injury residuals, upper and lower extremities, with each extremity evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  The Board notes that the cold injury residuals have a common etiology, and thus can be combined together for purposes of meeting the percentage requirements of 38 C.F.R. § 4.16a.  The Veteran's total combined service-connected evaluation is 90 percent.  As such, he meets the criteria for consideration of entitlement to TDIU on a schedular basis because his rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

The Veteran contends that his disabilities, specifically residuals of his cold injuries, render him unable to secure or follow a substantially gainful occupation.

The Board observes that the Veteran has not been afforded a comprehensive VA examination to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In this regard, the Board observes that the Veteran was afforded a VA cold injuries examination in March 2010 and a VA audiological examination in November 2009.  However, no opinion at either examination was obtained regarding whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Additionally, private treatment records dated after those examinations show that the Veteran has severe peripheral neuropathy and that the   tenderness and pain in his hands has worsened.  He also was recently prescribed a cane.  It is unclear if these problems are attributable to the Veteran's service-connected cold injury residuals as opposed to his nonservice-connected disabilities, which include osteoarthritis and diabetes mellitus.  Furthermore, these treatment records appear to conflict with a May 2010 Housebound/Aid and Attendance Examination completed by the same provider, which indicates that there are no upper or lower extremity restrictions.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Also, the claims file contains private treatment records from the Veteran's primary care provider from January to July 2010.  These records indicate that this doctor has treated the Veteran for 20 years.  Thus, additional relevant private treatment records should be obtained and associated with the claims folder on remand.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received for his service-connected cold injury residuals, tinnitus, and bilateral hearing loss.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. Donald K. Allcorn prior to January 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2. Then, schedule appropriate VA examination(s) to determine whether the Veteran's service-connected disabilities [residuals of cold injuries, upper and lower extremities, with each extremity evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable] render him unable to obtain and to maintain substantially gainful employment without regard to his age.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


